Title: To James Madison from John Pendleton, 11 February 1789
From: Pendleton, John
To: Madison, James


Virga. Richmond 11 feb. ’89
Permit me, sir, to introduce to you Mr. Wm. Lambert a native of our State. He is employed on a public occasion which brings him to New York & is desirous of engaging in business in some department under the first arrangements of the Congress. I can speak of his talents with confidence because I judge from my own experience & I do assure [you] that, sir, he understands thoroughly the power of figures, Accounts, & book-Keeping methodically; is a very neat, expert penman; remarkably assiduous, careful, temperate. I have the honor, sir, to be with great respect & regard Your most obt. Servt.
J. Pendleton
